Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 June 16, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re:Advisors Series Trust (the “Trust”) File Nos.: 333-17391 and 811-07959 Ladies and Gentlemen: Pursuant to Rule 485(a)(2) of the Securities Act of 1933, as amended, (the “1933 Act”), the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust to add two new series, PIA High Yield Fund and PIA High Yield (MACS) Fund (together the “Funds”), is Post-Effective Amendment No. 324 and Amendment No.326 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) to become effective on August 30, 2010. Pursuant to Rule 485(a)(2) of the 1933 Act, the Trust anticipates that this filing shall become effective 75 days after filing.At or before the 75-day effective date, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule 485(b) of the 1933 Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to incorporate any comments made by the Staff on this Amendment and to update any missing information and/or file updated exhibits to the Registration Statement.Subsequently, it is anticipated that the Trust will file Summary Prospectuses under Rule 497(k). If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6609. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
